SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 [Missing Graphic Reference] ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 630 East Mullan Avenue, Osburn, Idaho 83849 (Address of principal executive offices) (Zip Code) (208) 556-1181 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report:N/A Indicate by check wither the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of share outstanding of each of the issuer’s classes of common equity as of August 6, 2007, was as follows:54,173,594 shares of Common Stock. Transitional Small Business Disclosure FormatYesoNox ATLAS MINING COMPANY SECOND QUARTER 2-QSB TABLE OF CONTENTS PAGE PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets, June 30, 2007 (unaudited) and December 31, 2006 Consolidated Statements of Operations (unaudited) for the Three Months Ended June 30, 2007 and 2006, and for the Six Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Other Comprehensive Income (Loss) (unaudited) for the Six Months Ended June 30, 2007 and 2006 6 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2007 and 2006 7 Notes to the Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Controls and Procedures 25 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Certification Under Sarbanes-Oxley Act of 2002 2 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS ATLAS MINING COMPANY AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS 2007 2006 (unaudited) Current Assets Cash and cash equivalents $ 1,511,010 $ 217,102 Accounts receivable (net of allowance of $0) 1,129,560 887,494 Investments – available for sale 4,344 3,794 Advances 558 618 Mining supplies 35,399 2,000 Deposits and prepaids 256,276 170,731 Total Current Assets 2,937,147 1,281,739 Property, Plant and Equipment Land and tunnels 1,225,412 1,225,412 Land improvements 89,876 83,987 Buildings 451,054 291,214 Mining equipment 1,291,305 972,060 Milling equipment 880,827 586,979 Laboratory equipment 31,814 74,174 Office furniture and equipment 75,968 1,300 Vehicles 238,530 150,952 Less:Accumulated depreciation (574,157 ) (408,145 ) Total Property, Plant and Equipment 3,710,629 2,977,933 Other Assets Long-term note receivable 172,000 50,209 Total Other Assets 172,000 50,209 TOTAL ASSETS $ 6,819,776 $ 4,309,881 The accompanying notes are an integral part of these consolidated financial statements. 3 ATLAS MINING COMPANY AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (continued) June 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2007 2006 (unaudited) Current Liabilities Accounts payable and accrued liabilities $ 485,193 $ 359,527 Current portion of notes payable 145,896 229,304 Current portion of capital lease liabilities 38,673 49,537 Total Current Liabilities 669,762 638,368 Long-Term Liabilities Notes payable 490,637 432,786 Capital lease liabilities 38,673 62,776 Less:Current portion of long-term liabilities (184,569 ) (278,841 ) Total Long-Term Liabilities 344,741 216,721 TOTAL LIABILITIES 1,014,503 855,089 Commitments & Contingencies - 0 - - 0 - Minority Interest 50,307 52,287 Stockholders’ Equity Preferred stock, $1.00 par value, 10,000,000 shares authorized, non-cumulative, non-voting, non-convertible, none issued or outstanding - 0 - - 0 - Common stock, no par value, 60,000,000 shares authorized, 53,086,043 and 51,275,539 shares issued and outstanding, respectively 17,559,819 15,209,933 Accumulated deficit (11,590,192 ) (11,642,427 ) Accumulated other comprehensive income (loss) (214,661 ) (165,001 ) Total Stockholders’ Equity 5,754,966 3,402,505 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 6,819,776 $ 4,309,881 The accompanying notes are an integral part of these consolidated financial statements. 4 ATLAS MINING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues Contract mining $ 2,158,250 $ 767,097 $ 4,160,520 $ 1,101,829 Mining production - 0 - - 0 - - 0 - - 0 - Timber - 0 - - 0 - - 0 - - 0 - Total Revenues 2,158,250 767,097 4,160,520 1,101,829 Cost of Sales Contract mining 1,120,412 526,126 2,212,415 700,430 Mining production - 0 - - 0 - - 0 - - 0 - Timber - 0 - - 0 - - 0 - - 0 - Total Cost of Sales 1,120,412 526,126 2,212,415 700,430 GROSS PROFIT (LOSS) 1,037,838 240,971 1,948,105 401,399 Operating Expenses Exploration & development costs 440,402 505,364 922,270 1,116,131 Mining production costs 381,276 74,632 631,535 180,860 General & administrative 111,910 184,301 379,670 563,694 Total Operating Expenses 933,588 764,297 1,933,475 1,860,685 Net Operating Income (Loss) 104,250 (523,326 ) 14,630 (1,459,286 ) Other Income (Expenses) Interest income 19,315 9,568 50,174 21,069 Interest expense (5,698 ) (12,294 ) (12,549 ) (16,453 ) Miscellaneous income - 0 - 65 - 0 - 80 Total Other Income (Expense) 13,617 2,661 37,625 4,696 INCOME (LOSS) BEFORE INCOME TAXES 117,867 (525,987 ) 52,255 (1,454,590 ) Provision (Benefit) for Income Taxes - 0 - - 0 - - 0 - - 0 - Minority Interest (20 ) - 0 - (20 ) - 0 - NET INCOME (LOSS) $ 117,847 $ (525,987 ) $ 52,235 $ (1,454,590 ) Net Income (Loss) Per Share: Basic $ NIL $ (0.01 ) $ NIL $ (0.03 ) Diluted $ NIL $ (0.01 ) $ NIL $ (0.03 ) Weighted Average Shares Outstanding 53,084,175 48,824,432 52,997,150 49,136,018 The accompanying notes are an integral part of these consolidated financial statements. 5 ATLAS MINING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Six Months Ended June 30, 2007 2006 Net Income (Loss) $ 52,235 $ (1,454,590 ) Other Comprehensive Income (Loss): Change in market value of investments 550 - 0 - Net Comprehensive Income (Loss) $ 52,785 $ (1,454,590 ) Comprehensive Loss Per Share: Basic $ NIL $ (0.03 ) Diluted $ NIL $ (0.03 ) The accompanying notes are an integral part of these consolidated financial statements. 6 ATLAS MINING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities: Net Income (Loss) $ 52,235 $ (1,454,590 ) Adjustments to Reconcile Net Loss to Net Cash Provided by Operations: Depreciation 166,012 61,517 Stock issued for services - 0 - 45,000 Compensation for options 188,395 33,700 Minority interest (1,873 ) - 0 - Change in Operating Assets and Liabilities: (Increase) in notes receivable (2,000 ) - 0 - (Increase) decrease in accounts receivable (242,066 ) (217,968 ) (Increase) decrease in deposits and prepaids (85,545 ) 59,239 (Increase) decrease in mining supplies (33,399 ) - 0 - Increase (decrease) in accounts payable and accrued expenses 125,666 78,782 Net Cash Provided (Used) by Operating Activities 167,425 (1,394,320 ) Cash Flows from Investing Activities: Purchases of equipment (898,708 ) (580,034 ) Purchases of land - 0 - (227,883 ) Issuance of notes receivable (170,000 ) - 0 - Receipts from advances 60 602 Net Cash (Used) by Investing Activities (1,068,648 ) (807,315 ) Cash Flows from Financing Activities: Payments on notes payable (204,459 ) (16,528 ) Payments on leases payable (24,103 ) (92,704 ) Proceeds from notes payable 272,834 201,340 Proceeds from leases payable - 0 - 165,363 Proceeds from issuance of common stock 2,150,859 772,045 Net Cash Provided by Financing Activities 2,195,131 1,029,516 Increase (Decrease) in Cash 1,293,908 (1,172,119 ) Cash and Cash Equivalents, Beginning of Period 217,102 2,215,929 Cash and Cash Equivalents, End of Period $ 1,511,010 $ 1,043,810 The accompanying notes are an integral part of these consolidated financial statements. 7 ATLAS MINING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (continued) For the Six Months Ended June 30, 2007 2006 Cash Paid For: Interest $ 12,549 $ 16,453 Income Taxes $ - 0 - $ - 0 - Supplemental Disclosure of Non-Cash Investing and Financing Activities: Receipt of stock in payment of note receivable $ 50,209 $ - 0 - Stock issued for majority interest $ 2,000 $ - 0 - Stock issued for services $ - 0 - $ 45,000 Stock issued in payment of note $ - 0 - $ 10,000 The accompanying notes are an integral part of these consolidated financial statements. 8 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 1 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Organization Atlas Mining Company, (“the Company”) was incorporated in the state of Idaho on March 4, 1924.The Company was formed for the purpose of exploring and developing the Atlas mine, a consolidation of several patented mining claims located in Coeur d’Alene Mining District near Mullan, Idaho.The Company eventually became inactive as a result of low silver prices. In September 1997, the Company became active and purchased substantially all of the operating equipment and mining supplies from Fausett International, Inc., a related party.The purchase price totaled $1,416,099, which consisted of $50,000 cash, 875,000 shares of the Company’s common stock valued at $350,000 and a note payable of $1,016,094.After the purchase, the Company commenced contracting operations through the trade name, Atlas Fausett Contracting.Through Atlas Fausett Contracting, the Company provides shaft sinking, underground mine development and contracting primarily to companies in the mining and civil industries.The Company also pursues property acquisitions and resource development projects.In 2002, the Company settled out the debt to Fausett International and returned the majority of the unusable equipment; however the Company continues to pursue contracting activities. In 1997 and 1998, the Company was to exchange 844,560 shares of its common stock for all of the outstanding shares of Sierra Silver Lead Mines, Inc. (Sierra), an Idaho corporation.As of June 30, 2007, 383,932 shares of the Company’s common stock had not been exchanged.The Company was unable to locate some of the shareholders of Sierra.Therefore, the Company agreed to transfer the stock to an Atlas Mining Company Trust account in trust for the unlocated shareholders of Sierra Silver. The acquisition of Sierra has been recorded as a purchase.The purchase price totaled $276,157.All of the assets and liabilities of Sierra were transferred to the Company and Sierra ceased to exist. In April 1999, the Company exchanged 741,816 shares of its common stock and paid cash of $15,770 for all of the outstanding shares of Olympic Silver Resources, Inc. (Olympic), a Nevada corporation.At the time of purchase, Olympic held the rights to the San Acacio Mine in Zacatecas, Mexico. The purchase price totaled $228,566.The acquisition has been recorded as a purchase and all of the assets and liabilities were transferred to the Company.In 2001, the Company did not renew the rights to the property due to increased carrying costs. In 1998 and 1999, the Company exchanged 71,238 shares of its common stock for 53% of the outstanding shares of Park Copper and Gold Mining, Ltd. (Park Copper), an Idaho corporation.The purchase price totaled $72,825.The acquisition was recorded as a purchase. In July 2001, the Company began leasing the Dragon Mine from Conjecture Silver Mines, Inc. (“Conjecture”) in Spokane, Washington.Conjecture has since merged into Chester Mines, Inc. at the same location.The Company initially paid 400,000 shares of its common stock, or the option to purchase the property for $500,000 if $1,000,00 in sales from the mine occurred in a 12-month period.The Company exercised the option to purchase the Dragon Mine on August 18, 2005 for $500,000.The property consists of 38 patented mining claims on approximately 230 acres and is located near Eureka, Utah. 9 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 1 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) b. Interim Financial Reporting The accompanying condensed financial statements of the Company have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. These condensed financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly the results of operations of the Company for the periods presented.These condensed financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Form 10-KSB for the year ended December 31, 2006. The results of operations for the six months ended June 30, 2007, are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007. c.Earnings (Loss) Per Share The computation of earnings (loss) per share of common stock is based on the weighted average number of shares outstanding at the date of the financial statements.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year plus the common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the year. Common stock equivalents at June 30, 2007 consisted of 3,773,333 in options.The effect of common stock equivalents at June 30, 2007 are as follows: For the quarter ended June 30, 2007: Weighted average shares outstanding 53,084,175 Common stock equivalents 3,773,333 Total shares and equivalents outstanding 56,857,508 Net Income $ 117,847 EPS, basic and diluted $ NIL For the six months ended June 30, 2007: Weighted average shares outstanding 52,997,150 Common stock equivalents 3,773,333 Total shares and equivalents outstanding 56,770,483 Net Income $ 52,235 EPS, basic and diluted $ NIL 10 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 1 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) c.Earnings (Loss) Per Share (continued) Common stock equivalents at June 30, 2006 consisted of 3,500,000 in options and 1,164,000 in warrants.Common stock equivalents at June 30, 2006 were considered but were not included in the computation of loss per share at June 30, 2007 and 2006 because they would have been anti-dilutive. Net Income (Loss) Shares Per Share (Numerator) (Denominator) Amount For the quarter ended June 30, 2006: EPS, basic and diluted Net loss to common shareholders $ (525,987 ) 48,824,432 $ (0.01 ) For the six months ended June 30, 2006: EPS, basic and diluted Net loss to common shareholders $ (1,454,590 ) 49,136,018 $ (0.03 ) d.Available for Sale Investments The shares are evaluated quarterly using the specific identification method. Any unrealized holding gains or losses are reported as Other Comprehensive Income and as a separate component of stockholder's equity.Realized gains and losses are included in earnings.Marketable Securities-Available for Sale are as follows: Balance, January 1, 2006 $ 3,754 Marketable securities received 41,823 Net unrealized losses (41,783 ) Balance, January 1, 2007 $ 3,794 Marketable securities received 50,209 Net unrealized losses (49,659 ) Balance, June 30, 2007 $ 4,344 e.Property and Equipment Property and equipment are carried at cost. Depreciation and amortization is computed on the straight-line method over the estimated useful lives of the assets as follows: Estimated Useful Life Building 30 years Land improvements 15 years Mining equipment 2 – 8 years Milling equipment 2 – 8 years Laboratory equipment 2 – 8 years Office furniture and equipment 5 – 8 years Vehicles 5 years 11 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 1 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) e.Property and Equipment (continued) In accordance with Financial Accounting Standards Board Statement No. 144, the Company records impairment of long-lived assets to be held and used or to be disposed of when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the carrying amount. At June 30, 2007 and December 31, 2006, no impairments were recognized.Depreciation expense for the six months ended June 30, 2007 and 2006 totaled $166,012 and $61,517, respectively. f.Stock Options and Warrants The Company has stock option plans that provide for stock-based employee compensation, including the granting of stock options, to certain key employees. The plans are more fully described in Note 5. Prior to January 1, 2006, the Company applied APB Opinion No. 25, “Accounting for Stock Issued to Employees”, and related Interpretations in accounting for awards made under the Company’s stock-based compensation plans.Under this method, compensation expense was recorded on the date of grant only if the current market price of the underlying stock exceeded the exercise price. During the periods presented in the accompanying financial statements, the Company has adopted the provisions of SFAS No. 123R using the modified-prospective transition method and the disclosures that follow are based on applying SFAS No. 123R.Under this transition method, compensation expense recognized during the six months ended June 30, 2007 included:(a) compensation expense for all share-based awards granted prior to, but not yet vested as of January 1, 2007, and (b) compensation expense for all share-based awards granted on or after January 1,2007.Accordingly, compensation expense of $188,395 and $33,700 has been recognized for vesting of options to employees and directors in the accompanying statements of operations for the six months ended June 30, 2007 and 2006, respectively. g.Concentration of Risk The Company maintains cash balances in multiple checking accounts at two separate financial institutions.At June 30, 2007 and December 31, 2006, total cash balances were $1,511,010 and $217,102, respectively.Such funds exceed Federal Deposit Insurance Corporation limits, and amounts exceeding $100,000 are not insured. The Company receives 87% of contract service revenue from two customers.For the period ended June 30, 2007, customers who account for 10% or more of revenues are presented as follows: % of Customers Revenues Customer A 59 % Customer B 29 % 12 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 2 - NOTES PAYABLE Notes payable are detailed in the following schedules as of June 30, 2007 and December 31, 2006: June 30, December 31, 2007 2006 Note payable to a company, due in monthly installments of $2,135, including interest at 18.62%.The note matures in March 2008 and is collateralized by equipment. $ 20,422 $ 31,905 Note payable to a company, due in monthly installments of $1,605, including interest at 17.03%.The note matures in May 2009 and is collateralized by equipment. 36,434 44,944 Note payable to a company, due in monthly installments of $676, including interest at 1.35%.The note matures in June 2008 and is collateralized by equipment. 8,068 12,096 Note payable to a company, due in monthly installments of $13,000, including interest at 1.35%.The note matures in February 2007 and is collateralized by equipment. - 0 - 16,716 Note payable to a company, due in annual installments of $15,573, including interest at 5%.The note matures in August 2011 and is collateralized by equipment. 61,225 61,225 Note payable to a company, due in monthly installments of $7,500, including interest at 25.9%.The note matures in January 2007 and is collateralized by equipment. - 0 - 48,250 Note payable to a company, due in monthly installments of $479, including interest at 0%.The note matures in December 2008 and is collateralized by equipment. 12,945 15,822 Note payable to a company, due in monthly installments of $688, including interest at 7.59%.The note matures in March 2010 and is collateralized by a vehicle. 20,481 23,697 Note payable to a private party, due in annual installments of between $15,000 to $54,000.The note matures in April 2009 and is collateralized by property with mineral rights. 83,796 100,677 Note payable to a company, due in monthly installments of $3,518, including interest at 22.66%.The note matures in February 2012 and is collateralized by equipment. 120,959 - 0 - BALANCE FORWARD 364,330 355,332 13 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 2 - NOTES PAYABLE (continued) June 30, December 31, 2007 2006 BALANCE FORWARD $ 364,330 $ 355,332 Note payable to a company, due in monthly installments of $1,632, including interest at 3%.The note matures in April 2012 and is collateralized by equipment. 88,019 - 0 - Note payable to an insurance company, due in monthly installments of $12,767.The note matures in July of 2006. 2,801 77,454 Note payable to a company, due in monthly installments of $1,075, including interest at 0%.The note matures in March 2010 and is collateralized by a vehicle. 35,487 - 0 - Total Notes Payable 490,637 432,786 Less:Current portion (145,896 ) (229,304 ) Total Long-Term Liabilities $ 344,741 $ 203,482 Future minimum principal payments on notes payable are as follows: 2007 $ 66,977 2008 130,863 2009 144,141 2010 65,818 2011 69,508 Thereafter 13,330 Total $ 490,637 NOTE 3 - STOCK OPTIONS AND WARRANTS TO PURCHASE COMMON STOCK Stock Options In 1998, the Company adopted a non-qualified stock option plan authorizing the granting to officers, directors, or employees options to purchase common stock. Options are granted by the Administrative Committee, which is elected by the Board of Directors. The number of options granted under this plan and any other plans active may not exceed 10% of the currently issued and outstanding shares of the Company’s common stock. The term of each option granted is determined by the Committee, but cannot be for more than five years from the date the option is granted. The option price per share with each option granted will be fixed by the Administrative Committee on the date of grant. The Company adopted an incentive stock option plan in 1998. The stock option plan permits the Company to grant to key employees options to purchase shares of stock in the Company at the direction of the Committee. The price of shares purchased must be equal to or greater than fair market value of the common stock at the date.At June 30, 2007, no options have been granted under this plan. 14 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 3 - STOCK OPTIONS AND WARRANTS TO PURCHASE COMMON STOCK (continued) The Company is authorized to issue stock options under one existing stock option plan approved by stockholders. The fair value of each of the Company’s stock option awards is estimated on the date of grant using a Black-Scholes option-pricing model that uses the assumptions noted in the table below.Expected volatility is based on an average of historical volatility of the company’s stock.The risk-free interest rate for periods within the contractual life of the stock option award is based on the yield curve of a zero-coupon U.S. Treasury bond on the date the award is granted with a maturity equal to the expected term of the award.The Company uses historical data to estimate forfeitures within its valuation model. The expected term of awards granted is derived from historical experience under the Company’s stock-based compensation plans and represents the period of time that awards granted are expected to be outstanding. During 2004, the company’s board of directors approved an option to the Company’s CEO to acquire up to 3.5 million shares of common stock over a five year period at $0.18 per share under the non-qualified stock option plan.The options vested 43% on January 1, 2005, and 14% on January 1, 2006 -2009. The significant weighted average assumptions relating to the valuation of the Company’s CEO’s Stock Options for the year ended December 31, 2006 were as follows: 2006 Dividend Yield 0 % Expected Life 3 years Expected Volatility 59 % Risk-Free Interest Rate 4.94 % During 2006, the Company’s board of directors approved an option to the CEO of the Company’s wholly owned subsidiary, Nano Clay and Technologies, Inc., to acquire up to one million shares of common stock over a two year period.The first 500,000 shares are exercisable at $1.51 per share, and the remaining 500,000 shares are exercisable at 85% of the common stock price on given anniversary dates.These options were issued under the non-qualified stock option plan.The options vested 25% on July 14, 2006, and will continue to vest in 25% increments on January 14, 2007, July 14, 2007, and January 14, 2008. A summary of the status of the options granted under the Company’s 1998 stock option plan and other agreements and changes for the six months ended June 30, 2007 and the year ended December 31, 2006 are as follows: 15 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 3 - STOCK OPTIONS AND WARRANTS TO PURCHASE COMMON STOCK (continued) June 30, 2007 December 31, 2006 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding at beginning of period 3,773,333 $ 0.49 3,773,333 $ 0.49 Granted - 0 - - 0 - - 0 - - 0 - Exercised - 0 - - 0 - - 0 - - 0 - Forfeited - 0 - - 0 - - 0 - - 0 - Expired - 0 - - 0 - - 0 - - 0 - Outstanding at end of period 3,773,333 $ 0.49 3,773,333 $ 0.49 Exercisable at end of period 1,773,333 $ 0.59 1,773,333 $ 0.59 A summary of the status of the options outstanding at June 30, 2007 is presented below: Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding Weighted-Average Remaining Contractual Life Weighted-Average Exercise Price Number Exercisable Weighted-Average Exercise Price $ 0.18 2,773,333 3.25 years $ 0.18 1,273,333 $ 0.18 $ 1.59 1,000,000 1.50 years $ 1.59 500,000 $ 1.59 3,773,333 1,773,333 At June 30, 2007 the Company had 2,000,000 non-vested options with a weighted average grant date fair value of $0.53. Stock Warrants During 2005, the Company granted warrants to purchase up to 1,174,000 of its common shares at between $0.25 to $0.50 per share expiring in January 2007 with a calculated weighted average fair value of $0.44 each for services. The fair value of each option granted is estimated on the date granted using the Black-Scholes option pricing model. Assumptions used to compute the weighted-average grants during the year ended December 31, 2005 include risk-free interest rates of 3.25%, expected dividend yields of 0%, expected life of 2 years, and expected volatility 76.36%. Also during 2005, the Company granted warrants to purchase up to 474,000 of its common shares at $0.50 per share, with 470,000 shares expiring in January 2007 and 4,000 shares expiring in February 2007, with a calculated weighted average fair value of $0.27 each.The fair value of each option granted is estimated on the grant date using the Black-Scholes option pricing model.Assumptions used to compute the weighted-average grants during the year ended December 31, 2005 include risk-free interest rates of 4.22%, expected dividend yields of 0%, expected life of 2 years, and expected volatility ranging from 79.75% to 107.77%. 16 ATLAS MINING COMPANY AND SUBSIDIARY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 NOTE 3 -
